      Case 4:18-cr-00610 Document 37 Filed on 07/29/20 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §             CRIMINAL ACTION H-18-610
                                                 §
KRISHNA MOHAN on bond                            §


                                              Order

       The agreed motion for continuance (Dkt. 36) is GRANTED. It is therefore ORDERED that

the sentencing of the defendant is reset as follows:

       1.      The presentence investigation reports will be available to the defendant by
               January 22, 2021.

       2.      Counsel must object in writing to the facts used and application of the
               guidelines or a statement that there is no objection by February 5, 2021.

       3.      The probation officer must submit to the Judge the final presentence reports
               with an addendum addressing contested issues by February 19, 2021.

       4.      All motions, sentencing memorandums and letters of support shall be
               filed no later than the Monday prior to sentencing to be considered.

       5.      The sentencing will be held on February 25, 2021 at 10:00 a.m.


       Signed at Houston, Texas on July 29, 2020.




                                                               Gray H. Miller
                                                       Senior United States District Judge
